14 N.J. 172 (1954)
101 A.2d 554
E. DONALD HARRISON, PETITIONER-RESPONDENT,
v.
EDWARD H. STANTON, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 21, 1953.
Decided January 4, 1954.
Mr. Arthur F. Mead argued the cause for the appellant (Messrs. Cox & Walburg, attorneys).
Mr. John H. Yauch, Jr., argued the cause for the respondent (Messrs. Gilhooly, Yauch and Fagan, attorneys).
*173 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Superior Court, Appellate Division, 26 N.J. Super. 194
For affirmance  Justices HEHER, WACHENFELD, BURLING, JACOBS and BRENNAN  5.
For reversal  Chief Justice VANDERBILT, and Justice OLIPHANT  2.